Citation Nr: 0712571	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-21 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
70 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans' Services 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a May 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.

In August 2004, the veteran testified at a travel board 
hearing before the undersigned acting Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDING OF FACT

During the entire appeal period, the veteran's PTSD has been 
manifested by occupational and social impairment with 
deficiencies in most areas such as work, family relations, 
and mood; PTSD has not been manifested by total occupational 
and social impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 
percent for service-connected PTSD are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

With respect to the VA's duty to notify, although a separate 
VCAA letter with respect to the increased rating claim was 
not issued, the U.S. Court of Appeals for Veterans Claims 
(Court) recently held that "the statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the veteran's claim for 
service connection for PTSD was granted, and disability 
ratings and effective dates were assigned in a May 2003 
rating decision.  VA's duty to notify under 38 U.S.C.A. § 
5103(a) is discharged.  See Sutton v. Nicholson, No 01-1332 
(U.S. Vet. App. September 20, 2006).

With respect to the VA's duty to assist, the veteran's 
service medical records and VA medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The veteran was also accorded a VA examination in July 2003.  
38 C.F.R. § 3.159(c)(4).  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disorders since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The July 2003 
VA examination report is thorough and adequate upon which to 
base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Increased Rating

Initially, the Board notes that the veteran was seeking a 
disability rating of 70 percent for his PTSD and a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities (TDIU) or a 100 percent 
rating for his PTSD.  Historically, the RO granted service 
connection for PTSD in May 2003 and assigned a noncompensable 
rating effective March 19, 2001.  The veteran appealed.  In 
August 2003, the RO granted an increased evaluation of 30 
percent effective March 19, 2001.  The veteran again 
appealed.  In a February 2006 Decision Review Officer (DRO) 
decision, a 70 percent evaluation was assigned effective 
March 19, 2001 and TDIU was granted.

However, since the RO did not assign the maximum disability 
rating possible, the appeal for a higher evaluation remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where 
a claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for PTSD.  As such, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Based on the analysis of the evidence as outlined below, the 
Board finds that the evidence does not support a rating in 
excess of 70 percent for the veteran's PTSD at any time 
during the appeal period.

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disorders.  38 C.F.R. § 4.130.  
Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

The current 70 percent disability rating requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting; inability to establish and 
maintain effective relationships).  Id.

A 100 percent disability rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.  

The findings of record indicate that during the entire appeal 
period, the veteran's PTSD symptoms match none of the rating 
criteria for a 100 percent rating.  Medical evidence from 
October 2000 to April 2001 indicates that the veteran was 
hospitalized in October 2000 and then again from November 
2000 through March 2001 for treatment for substance abuse 
problems and PTSD.  During this time, the veteran exhibited 
symptoms of depression; anxiety, remote suicidal ideation, 
memory impairment, decreased concentration, panic attacks, 
sleep impairment with nightmares, intrusive thoughts and 
flashbacks, irritability, impaired impulse control, avoidance 
of crowds, and hypervigilance.  

At the July 2003 VA examination, the veteran reported being 
separated from his wife and isolated from others.  He also 
reported having few friends.  The examiner noted that the 
veteran was cooperative.  His psychomotor activity was within 
normal limits, his speech was relevant and coherent, and his 
thoughts were linear, logical and goal directed.  The 
veteran's mood was noted to be subjectively depressed and 
objectively depressed and anxious.  The veteran acknowledged 
nightmares, flashbacked, hypervigilance, and exaggerated 
startle response.  He denied suicidal and homicidal 
ideations, and there were no delusions or hallucinations 
elicited.  The veteran's abstractability and judgment were 
noted to be intact, and his insight was noted to be good.  
Diagnoses of PTSD, chronic, severe and depression, not 
otherwise specified were rendered.  A Global Assessment of 
Functioning (GAF) score of 45 was assigned.

During the appeal period, (GAF) scores assigned range from a 
low of 45 to a high of 65.  A GAF score is highly probative 
as it relates directly to the veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  A GAF score of 41-50 
contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupation, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with co-workers).  
A GAF score of 61-70 contemplates some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social or occupational functioning but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
See DSM-IV at 44-47. 

There has never been any indication of gross impairment in 
the veteran's thought processes or communication, grossly 
inappropriate behavior, persistent danger of hurting himself 
or others, intermittent inability to perform activities of 
daily living, disorientation as to time or place, or memory 
loss for names of close relative, own occupation or own name.  
In addition, although a July 2001 psychology report from the 
Virginia Department of Rehabilitative Services noted visual 
and olfactory hallucinations, there has never been any 
indication of persistent delusions or hallucinations.

Therefore, the Board finds that the veteran's symptoms do not 
exceed the criteria for the 70 percent rating.  The criteria 
for a 100 percent rating are met when the veteran experiences 
total occupational and social impairment, which is clearly 
not demonstrated in this case.  

Upon consideration of all of the relevant current evidence of 
record, the Board finds that the veteran's PTSD is manifested 
by occupational and social impairment with deficiencies in 
most areas; but is not manifested by total occupational and 
social impairment.  

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The evidence of record does not reflect frequent periods of 
hospitalization due to PTSD nor does it show that the 
manifestations of the disability are unusual or exceptional.  
Rather, the evidence shows that the manifestations of the 
disability are those contemplated by the schedular criteria.  
In sum, there is no indication in the record that the average 
industrial impairment resulting from the disability would be 
in excess of that contemplated by the assigned evaluation.  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, the record does not support a grant in excess of 
a 70 percent rating for PTSD at any time during the period of 
this appeal. 


ORDER

Entitlement to an initial disability evaluation in excess of 
70 percent for PTSD is denied.



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


